DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/4/2021 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 78-83, 90-91, 94-95 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson (US 6,133,986)and further in view of Bromage et al. (US 2006/0077536)  and Tiziani et al. (“Three-dimensional analysis by a microlens-array confocal arrangement” 1994.)


Regarding claim 78 Johnson discloses a confocal microscope device for confocal scanning of a stained sample by wherein optical elements include an illumination beam 
a beam splitter located between the sample and a detector array, for directing a collimated illumination beam toward a sample disposed for imaging via a micro optical element array; (See Johnson Fig. 1 wherein a beam splitter 10 is located between the sample 6 and a detector array 3)
a micro optical element array comprising a plurality of the micro optical element each element in the array 

wherein the detector array comprises a plurality of detectors, each detector independently detecting a portion of the back-emitted light originating from a micro optical element in the micro optical element array;  (See Johnson Fig. 1 wherein a detector array includes a plurality of detectors D1-D…, which independently detect a portion of back-emitted light originating from a micro optical lens array.)

a high precision scanning stage for laterally moving a position of the micro optical element array relative to the sample and the detector array along a scan pattern during imaging such that the back-emitted light collected by each micro optical element in the micro optical element array is detected by the detector array to form a scanned image wherein a position of the sample relative to the detector array is fixed during imaging. (See Johnson Fig. 36 ,Col. 21 Lines 40-52, and Col. 25 Lines 30-35 wherein a piezoelectric actuator, i.e. high precision scanning stage, 110 is connected directly to the microlens array and provides for lateral movement of the micro optical element array along a scan pattern relative to the sample and detectors to provide a high resolution scan of the sample and during such a high resolution scan the sample is fixed relative to the detector.)




Tiziani et al. discloses a confocoal microscope comprising a microlens array which is scanned along a scan pattern and wherein the number of detector elements in a detector array is greater than the number of microlens elements in the microlens array. (See Tiziani Abstract, Sections 3,4, and 5, wherein microlenses are moved stepwise in an axial direction, i.e. along a scan pattern, to scan an object.  The microlens array has 300x300 microlenses while the detector comprises is a CCD with an array of 512X512 Pixels which each represent detector elements.) 

It would have been obvious to provide more detector elements than microlens elements and move the microlens elements along a scan pattern while a detector remains stationary as described by Tiziani in the device of modified Johnson because such scanning and detection techniques are known in the art to provide higher resolution images.
Furthermore one of ordinary skill in the art at the time of filing would recognize the benefits of utilize an image sensor with greatest number of pixels, i.e. detectors, including those having more pixels than microlenses in order to obtain an image having a greater resolution and associated clarity and been so motivated to provide such a sensor in the device of modified Johnson.  



Regarding claim 80 modified Johnson discloses all the claim limitations as set forth above as well as the device wherein there is an array of micro optical elements are separated from one another by a space and that the space is known to be modified but does not specifically disclose the spacing being 250 micrometers. It would have been obvious to one of ordinary skill in the art at the time of filing to provide such a spacing as it would require a mere change in size of the space between lenses and a change in size (dimension) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device,  Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).

Regarding claim 81 modified Johnson discloses all the claim limitations as set forth above as well as the device wherein there is an array of micro optical elements but does not disclose the specific number of micro optical elements in the array being between 1000 to 100,000.

Furthermore such a modification would have required a mere duplication of parts which would have been obvious to one of ordinary skill in the art at the time of filing because mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  In re Harza, 124 USPQ 378, 380 (CCPA 1960).  Further, it has been held that mere duplication of the essetial working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. 

Regarding claim 82 modified Johnson discloses all the claim limitations as set forth above but does not specifically disclose the device wherein each micro optical element has a spot size from .2 µm to 5 µm, .2 µm to 1 µm, .3 µm to .6 µm, and .4 µm to .5 µm wherein a free working distance is from 80 µm to 450 µm, 150 µm to 350 µm, or 250 µm to 300 µm 


Regarding claim 83 modified Johnson discloses all the claim limitations as set forth above as well as the device wherein the micro optical element array comprises a plurality of micro optical elements having curved surfaces facing the sample. (See Johnson Fig. 1 wherein the micro-optical element array comprises a plurality of micro optical elements having curved surfaces facing a sample 6)
Johnson does not specifically disclose the micro optical elements being plano-convex shaped lenses.  It is noted that such such a modification would have required a mere change in shape of the lenses which would have been obvious to one of ordinary skill in the art at the time of filing because the change in configuration of shape of a device is obvious absent persuasive evidence that the particular configuration is significant.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).


Regarding claim 91 modified Johnson discloses all the claim limitations as set forth above but does not specifically disclose wherein the ratio of micro optical elements to detectors is from 1:5 to 1:80. 
As the image resolution, cost of image sensor, and image file size and associated storage costs are variables that can be modified, among others, by adjusting said number of pixels in the detector array, with said resolution,  sensor cost and file size increasing as the number of detector elements is increased, the precise number of detector elements would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made.  As such, without showing unexpected results, the claimed number of detector elements cannot be considered critical.  Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the number of detector elements in the apparatus of modified Johnson to obtain the desired balance between the resolution, cost and file size (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223). 



Regarding claim 94 modified Johnson discloses all the claim limitations as set forth above as well as the device further comprising a beam expander for expanding the waist of the illumination beam to a size comparable to the field of view to be illuminated, thereby providing a collimated illumination beam; (See Johnson Fig. 1  wherein an illumination beam is provided and expanded in section 9)

Regarding claim 95 modified Johnson discloses all the claim limitations as set forth above as well as the device wherein the beam expander is a collimating lens for  providing a collimated illumination beam; (See Johnson Fig. 1 wherein the beam expander is a collimating lens 60)


Claim 93 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson (US 6,133,986) in view of Bromage et al. (US 2006/0077536) and Tiziani et al. (“Three-dimensional analysis by a microlens-array confocal arrangement” 1994.) as applied to claims above, and further in view of Fiedler (US 2001/0048467).

Regarding claim 93 modified Johnson discloses all the claim limitations as set forth above as well as the device wherein a computer having a processor and a memory storing instructions which is connected does not specifically disclose the memory stores instructions thereon that, when executed by the processor, cause the processor to send, via a network, the image to a second computing device. 


It would have been obvious to one of ordinary skill in the art at the time of filing to provide memory with instructions to allow a processor to transfer an image from one computer to another over a network as described by Fielder in the device of modified Johnson because such network transmission of an image allows the remote viewing of microscope images so that a person located a distance from the microscope may view images generated by the microscope as would be desirable in the device of modified Johnson.

Claim 84 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson (US 6,133,986) in view of Bromage et al. (US 2006/0077536) and Tiziani et al. (“Three-dimensional analysis by a microlens-array confocal arrangement” 1994.) as applied to claims above, and further in view of Farr (US 2004/0264856).

Regarding claim 84 modified Johnson discloses all the claim limitations as set forth above but does not specifically disclose the device each micro optical element has a conic constant from -1.8 to -2.2.
change in configuration of shape of a device is obvious absent persuasive evidence that the particular configuration is significant.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Farr discloses a microlens device wherein the microlens is provided with a conic constant of -2 to -4. (See [0048])
It would have been obvious to one of ordinary skill in the art at the time of filing to provide a microlens with a conic constant of -2 as described by Farr in the device of modified Johnson because microlenses are known in the art to be provided with conic constants and such a conic constant provides to a microlens capable of effectively focusing light as is required by modified Johnson.
It would have been obvious to one of ordinary skill in the art at the time of invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  In re Malagari, 182 USPQ 549.
Furthermore it is noted that conical constant of a microlens is a property known to be modified to allow for desired optical properties and such a modification would have required a mere change in shape which would have been obvious to one of ordinary skill in the art at the time of filing because the change in configuration of shape of a device is obvious absent persuasive evidence that the particular configuration is significant.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  


Claims 87-89 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson (US 6,133,986) in view of Bromage et al. (US 2006/0077536) and Tiziani et al. (“Three-dimensional analysis by a microlens-array confocal arrangement” 1994.) as applied to claims above and further in view of Ilev et al. (US 2009/0225409).

Regarding claim 87-89 modified Gareau discloses all the claim limitations as set forth above but does not specifically the scanning stage is a three axis positioning stage with precision equal to or better than one micrometer. 

Ilev et al. discloses a confocal microscope wherein a scanning stage is an X-Y-Z motion stage, i.e. three axis positioning, and allows precision of about 50 nanometers, i.e. better than one micrometer, to allow for ultra-high resolution observations. (See Ilev et al. Abstract and [0040] wherein a three axis position stage allows precision of 50 nanometers)

It would have been obvious to one of ordinary skill in the art at the time of invention to utilize a stage having three axis positioning and precision better than one micrometer as described by Ilev et al. in the device of modified Gareau because such stages are known in the art to be utilized in confocal imaging systems such as those described by modified Gareau  and such precision stage movement allows for accurate scanning and ultra-high resolution images as would be desirable in the device of modified Gareau.
	It is noted that three axis positioning stage is also a two-axis positioning stage.


Claims 85-86, 92, 96, 99, and 101 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson (US 6,133,986) in view of Bromage et al. (US 2006/0077536) and Tiziani et al. (“Three-dimensional analysis by a microlens-array confocal arrangement” 1994.)as applied to claims above and further in view of Gareau (US 2011/0116694).

Regarding claims 85 and 86 modified Johnson discloses the system being used for microscopy of samples but does not specifically disclose the light source being a laser such that it excites fluorescence of a sample and such fluorescence is collected by the array as fluorescent light.

Gareau discloses a system for imaging samples the system comprising: (See Gareau Abstract, [0003], [0048]-[0054] wherein the device is for imaging of fresh tissue samples resected during surgery for pathology assessment)
a  laser light source for providing an illumination beam that illuminates a fluorescent stained, fresh sample wherein the fresh sample is held by a sample holder located in an operating theatre; (See Gareau Abstract, [0003] and Figs 7A-7C wherein a laser light source 710 illuminates a fluorescent stained fresh sample, the sample is in a holder and analyzed during a surgery, i.e. it is in an operating theatre.)
a detectors and optical components which guide light from the light source to the sample and collect back-emitted light from the sample and guide such light to the detectors (See Figs. 7A-7C wherein detectors, i.e. 742, 743, and associated optical component are provided to deliver light and collect back-emitted light from a sample and guide said light to the detectors)
wherein the light excits fluorescence in a sample. (See Abstract)




Regarding claims 92 modified Johnson discloses the system being used for microscopy of samples but does not specifically disclose a computing system for forming/storing the image of the sample.

Gareau discloses a system for imaging samples the system comprising: (See Gareau Abstract, [0003], [0048]-[0054] wherein the device is for imaging of fresh tissue samples resected during surgery for pathology assessment)
a  laser light source for providing an illumination beam that illuminates a fluorescent stained, fresh sample wherein the fresh sample is held by a sample holder located in an operating theatre; (See Gareau Abstract, [0003] and Figs 7A-7C wherein a laser light source 710 illuminates a fluorescent stained fresh sample, the sample is in a holder and analyzed during a surgery, i.e. it is in an operating theatre.)
a detectors and optical components which guide light from the light source to the sample and collect back-emitted light from the sample and guide such light to the detectors (See Figs. 7A-7C wherein detectors, i.e. 742, 743, and associated optical component are provided to deliver light and collect back-emitted light from a sample and guide said light to the detectors 


It would have been obvious to one of ordinary skill in the art at the time of invention to provide computing system as described by Gareau in the device of modified Johnson because such a computing system allows automated formation and storage of images in a microscopy system as would be desirable in the device of modified Johnson and one would have a reasonable expectation of success in providing such a light source.


Regarding claims 96, 99, and 101 modified Johnson discloses the system being used for microscopy of samples but does not specifically disclose placing a sample on a transparent window.

Gareau discloses a system for imaging samples the system comprising: (See Gareau Abstract, [0003], [0048]-[0054] wherein the device is for imaging of fresh tissue samples resected during surgery for pathology assessment)
a  laser light source for providing an illumination beam that illuminates a fluorescent stained, fresh sample wherein the fresh sample is held by a sample holder located in an operating theatre; (See Gareau Abstract, [0003] and Figs 7A-7C wherein a laser light source 710 illuminates a fluorescent stained fresh sample, the sample is in a holder and analyzed during a surgery, i.e. it is in an operating theatre.)

and a computing device comprising a processor and a memory storing instructions thereon that, when executed by the processor, cause the processor to construct an image representing an optical slice of the fresh tissue sample based on the back-emitted light detected by the detector array.(See Gareau [0149]-[0155] and Figs. 7A-7C and Fig. 15 wherein a computer having software, i.e. instructions, stored on a memory construct an image of the tissue sample based on –back-emitted light.)

Gareau discloses that the transparent window onto which the sample is placed for imaging is placed such that the focal plane is located at a distance above the transparent windows 162 and/or 132 including a distance of 30 µm and that the optical elements are placed on a side of the window opposite the sample. (See Gareau [0008], [0059], [0105], [0115] wherein focal plane may be adjusted such that is within the tissue, i.e. a distance above the transparent window, and such a distance includes 30 µm) 

It would have been obvious to one of ordinary skill in the art at the time of filing to provide a sample positioning/holding system comprising a transparent window with a sample placed relative to optics as described by Gareau et al. in the device of modified Johnson because such a sample positioning system provides for effective placement of a sample relative to optical elements so that an effective image of the sample is obtained as would be desirable in the device of modified Johnson and one would have a reasonable expectation of success in utilizing such a sample positioning/holding system in the device of modified Johnson. 

change in the size (or dimension) of a component.  A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device,  Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
Additionally assuming arguendo with respect to the focal plane being a distance being between 10 µm to 200 µm it is noted that it is noted that Bromage discloses adjusting a stage relative to optical elements such that a focus point lies within 1 µm to 100 µm internal to a sample and one of ordinary skill in the art at the time of filing would have been motivated to direct the focus plane of modified Gareau to lie within such a range because it allows one to non-destructively acquire internal micro-structural detail of a sample as would be desirable in the device of modified Gareau.


Claim 98 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson (US 6,133,986) in view of Bromage et al. (US 2006/0077536) and Tiziani et al. (“Three-dimensional analysis by a microlens-array confocal arrangement” 1994.) in view of Gareau (US 2011/0116694) as applied to claims above and further in view of Wong et al. (US 5,463,223).



Wong et al. discloses a disposable sample holder for use during imaging wherein the sample holder includes a transparent window and a transparent film is placed over the window and provides a surface onto which the sample may be directly positioned and prevents sample leakage, i.e. contact of the sample with the rest of the system.  (See Wong Abstract, Col. 4 Lines 28-60, and Lines 10-62 wherein a transparent film 6 is utilized in a disposable sample holder and onto which a sample may be placed.)

It would have been obvious to one of ordinary skill in the art at the time of filing to utilize a transparent film as described by Wong et al. in the device of modified Johnson because such a film is known to be utilized in sample holders such as those required by modified Johnson and such a film allows the imaging of a sample and prevents sample leakage and evaporation as would be desirable in the device of modified Johnson



Claim 97 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson (US 6,133,986) in view of Bromage et al. (US 2006/0077536) and Tiziani et al. (“Three-dimensional analysis by a microlens-array confocal arrangement” 1994.) in view of Gareau (US 2011/0116694) as applied to claims above and further in view of Harris (US 5,557,452)

Regarding claim 97 modified Johnson discloses all the claim limitations as set forth above but does not specifically disclose the transparent window being formed from sapphire.

Harris discloses a confocal microscope wherein a transparent window is formed from sapphire. (See Harris Abstract and Col. 4 Lines 47-55)

It would have been obvious to one of ordinary skill in the art at the time of filing to form the transparent window of modified Johnson from sapphire as described by Harris because such a material represents a specific known transparent material used in microscopy systems and such a material allows the effective and efficient transmittance of light as would be desirable in the device of modified Johnson and one would have a reasonable expectation of success in utilizing such a material.

Claim 100 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson (US 6,133,986) in view of Bromage et al. (US 2006/0077536) and Tiziani et al. (“Three-dimensional analysis by a microlens-array confocal arrangement” 1994.) as applied to claims above and further in view of Skitzki (US 2017/0055837).

Regarding claim 100 modified Johnson discloses all the claim limitations as set forth above but does not disclose the system comprising a mobile cart.

Skitzki discloses a microscopy system wherein the system is provided on a mobile cart. (See Skitzki Fig. 1 wherein a microscopy system 30 is provided on a cart with wheels.)

It would have been obvious to one of ordinary skill in the art at the time of filing to provide all components of the device of modified Jonson on a mobile cart as described by Skitzki because such a mobile cart provides mobility so that one may utilize the device in desired situations as would be desirable in the device of modified Johnson.

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any combination of reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M HURST whose telephone number is (571)270-7065.  The examiner can normally be reached on M-F 7AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 571-272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JONATHAN M HURST/Primary Examiner, Art Unit 1799